 S. SWARTZ45of North America, Atlantic, Gulf, Lakes, and Inland Waters District, AFL-CIO,or any other labor organization of our employees, by discharging, transferring,refusing to reinstate, or in any othermannerdiscriminating against them inregard to hire or tenure of employment or any terms or conditions ofemployment.WE WILL NOT interrogate our employees about their union activities or senti-ments in a manner constituting interference, restraint, or coercion within themeaning of the Act, promise them benefits or threaten them with discharge orother reprisals because they affiliated with the above-named Union or engagedin other concerted activities, or to persuade them to refrain from union or otherconcerted activities, or to vote against any labor organization in a Board-conducted election.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of any of the rights guaranteed to them by Section 7of the Act, except to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition of employment, asauthorizedin Section8(a) (3) of the Act.WE WILL offer William H. Sawyerimmediate and full reinstatement to hisformer or substantially equivalent position at Richmond, Virginia, withoutprejudice to his seniority or other rights and privileges previously enjoyed, andwe will make whole William H. Sawyer and Jack B. Harris for any loss ofpay suffered as a result of our discrimination against them.All our employees have the right to form, join, or assist any labor organization,as well as the right not to do so.SOUTHERNMATERIALS COMPANY,INCORPORATED,OF NORFOLK,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE -We will notify any of the above-named employees presentlyserving inthe Armed Forces of the United States of their right to full reinstatement upon ap-plication in accordance with the Selective Service Act and the Universal MilitaryTraining and Service Act of 1948, as amended, after discharge from the ArmedForces.This noticemust remainposted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board'sRegionalOffice, SixthFloor, 707 North Calvert Street, Baltimore 2, Maryland, Telephone No. 752-8460,Extension 2100, if they have any question concerning this notice or compliance withits provisions.Sarah Swartz, Herman M. Weisman and M. James Weismand/b/a S. SwartzandLocal 169, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of Amer-ica.Case No. 4-CA- 785. November 18, 1963DECISION AND ORDEROn August 19, 1963, Trial Examiner Thomas N. Kessel issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in the unfair labor practices alleged inthe complaint and recommending that the complaint be dismissed inits entirety, as set forth in the attached Intermediate Report.There-after, the General Counsel and the Charging Party filed exceptionsto the Intermediate Report and supporting briefs, and the Respondentfiled a brief in support of the Intermediate Report.145 NLRB No. 6. 46DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel[Members Leedom, Fanning,and Brown].The Board has reviewed the rulingsmade by theTrial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Boardhas considered the In-termediate Report, the exceptions and briefs,and the entire record inthis case, and hereby adopts the findings, conclusions,and recommen-dationsof the Trial Examiner.[The Board dismissed the complaint.]INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed November 13, 1962, by Local 169, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, herein called theUnion, against Sarah Swartz, Herman M. Weisman and M. James Weisman d/b/aS. Swartz, herein called the Respondent, the General Counsel of the National LaborRelations Board, herein called the Board, by the Regional Director for the FourthRegion, issued his complaint dated January 25, 1963, alleging that the Respondenthad engaged in and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8(a) (3) and (1) and Section 2(6) and (7) of the NationalLabor Relations Act, 61 Stat. 136, herein called the Act.The Respondent's answerdenies the allegations of unlawful conduct in the complaint.Upon notice of hearingduly served upon the parties, a hearing was held at Philadelphia, Pennsylvania, onMarch 11 and 12, 1963, before Trial Examiner Thomas N. Kessel.All partieswere represented by counsel.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence was afforded all parties.After theclose of the hearing the General Counsel and the Respondent filed briefs which havebeen carefully considered.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THELABOR ORGANIZATION INVOLVEDThe Union is a labor organization which admits to membership the employeesof the Respondent.H. PERTINENT COMMERCE FACTSThe Respondent is a partnership engaged in the operation of a retail furniturestore in Philadelphia, Pennsylvania.In connection with the operation of its busi-ness the Respondent also maintains a warehouse in Philadelphia.During the yearpreceding issuance of the complaint the Respondent sold goods valued in excessof $500,000, and during the same period purchased goods valued in excess of $50,000which were shipped to its place of business in interstate commerce from pointsoutside Pennsylvania.It is conceded and I find from the foregoing facts that theRespondent is engaged in commerce within the meaning of the Act and that itwill effectuate the policies of the Act to assert jurisdiction over its business in thisproceeding.III.THE UNFAIR LABOR PRACTICESThe General Counsel contends that on or about October 29, 1962, the Respondent,through its agent, Benjamin Butler, terminated the employment of seven employeesbecause of their union activities and at the same time informed them that this wasthe Respondent's reason for the action.By this conduct the Respondent allegedlyviolated Section 8(a)(3) and (1) of the Act.Employees alleged to have beendiscriminated against are James Garner, George Lester, Robert Lester, RussellLester,Vance Ward, Vernon Ward, and Donald Young. The Respondent cate-gorically denies these allegations.It concedes that Robert Lester, Vance Ward,and Vernon Ward were discharged on October 29, 1962, but asserts that these actionswere justified by the misconduct of the employees.The Respondent claims thatJames Garner, Russell Lester, and Donald Young were never discharged but that S. SWARTZ47they voluntarily quit theirjobs on orabout October 29, 1962.As to George Lester,the Respondent's explanation is that he had been a temporary employee who did notreceive employment on and after October 29, 1962, merely because there was nowork for him.The circumstances of the case pertain exclusively to the Respondent's warehousewhich the Respondentmaintainsin Philadelphia tor the storage and shipment offurniture to customers in its trucks.The employees herein involved worked at thislocation under the supervision of the aforementionedBenjamin Butlerwho managesthe Respondent's warehouse.The facts concerning the organization of the warehouse employees by the Unionare not disputed.This activity started shortly before October 22, 1962.On thatdate the complaining employees mentioned in the complaint signed the Union'sauthorization cards at the house of Russell Lester.Lester testified that on October 29, 1962, Butler called him to his office and in-formed him he was going to lay off "the whole crew," including Lester, on ordersof Herman Weisman, one of the Respondent's partners, because Weisman had heardthe employees were being organized.Lester assertedly received this informationabout 3 p.m , but nevertheless worked the remainder of the day.He related thatthe next day he and Vance Ward, who as noted below had received notice of histermination on October 29, went to the Union's office and consulted with BusinessAgent Archie McGowan.The latter directed Lester to return to the warehouse withthe other employees alleged by the complaint also to have been laid off by Butler.Lester was to ask why he and these others had been laid off and to receive his replyin the presence of the entire group.He recounted that Butler was confronted andasked the reason for his action, whereupon he stated "in front of everybody" that"we were in the union, joined the union," or "I heard you were getting organized"and that the employees should have told him these things.This having been said,all inthe group walked away except Donald Young and James Garner who re-mained and spoke with Butler.Lester further testified that a month or two after the foregoing incident he returnedto the warehouse and asked for work, but that Butler turned down his request be-cause he "should have told him about the union" and that he "was going to getinto the union." In January 1963 he again asked Butler for work but was turneddown for the same reason.Lester testified that in the morning of the day on whichthe hearing in this case opened hewas summoned to Butler'soffice by employeeSam Moore. Butler there offered to reemploy him on condition that he "come withhim" rather than with "the other guys."Russell says he chose to go "with them"and walked out of the office.He denied that he had quit his job on October 30 andthat he had ever told Sam Moore he regretted having quit.Lester's explanationfor failing to apply for unemployment compensation is that he thought the Unionwould get back -his job and he had not realized how long this would take.Vance Ward testified that he had worked all day on October 29, 1962, makingtruck deliveries to theRespondent's customers.Upon his return to the warehouseabout 7 p.m., Butler assertedlysaidto him in the presence of employee Sam Moore,"I am going to tellyou the same thing I told Sam, youcan'twork for meno more."Ward claimed he called foran explanationand Butler replied that he had ordersfrom Herman Weisman to discharge the entirewarehousecrew.Ward thereuponleft.He related that the next day he went to the warehouse where he met theother employeesalleged tohave been discharged.When Butler ordered them notto enter the warehouse the group went to the Union's hall and wasdirected byBusinessAgent McGowan to return to the warehouse to tryto getback their jobs.If Butler were to refuse to allow them to go to work they were to find out fromhim why they had been discharged.Ward testified that in accordance with theseinstructionsthe employees confronted Butler and that Russell Lester,the group'sspokesman, asked why they had been fired. Butler, said Ward, declared he haddischarged them on orders from Weisman who had heard they were being organizedand did not want a union in the warehouse.Ward denied admitting to Sam Moore in December 1962 that he had been dis-charged for drinking.He also denied that he had worked on Saturday, October 27.1962.This denialis significantbecause of the Respondent's defense that Ward hadbeen discharged for his misconduct that day while making a furniture delivery withSam Moore.Ward had filed for unemployment compensation with the PennsylvaniaBureau of Employment Security but his claim had been disallowed.He had notappealed.Hedeniedadmitting in that proceeding that he had been dischargedfor drinking on the job and damaging furniture.Donald Young testified that he reported for work at the warehouseat 8 a m onOctober 30.Upon arrival he enteredButler'soffice and inquired concerning thewhereabouts of the other employees.He related that Butler told him "he had fired 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem for different reasons." "Like what,"asked Young. "For drinking on the truck,for goofing off in the warehouse,"replied Butler.Butler then asked Young severaltimes to explain what was going on and Young,who had not yet seen any of theother employees,assured him he did not know. Butler sent him for his breakfast.Upon Young's return he found Garner in the office.Butler was questioning Garnerconcerning what was taking place and Garner,likeYoung,maintained he did notknow what was going on. Later Vernon Ward and Robert Lester appeared outsidethe warehouse and Butler called Vernon Ward inside.Butler continued to inquireof Ward, Young,and Garner about what was going on but none of them could tellhim because as Young put it, "We didn'tmake no heads or tails what was going on."The three employees then went outside the warehouse where they were joined bythe other four employees named in the complaint.Weisman arrived and enteredthe warehouse and, according to Young, that was the last he saw of him.After 15or 20 minutes the group went to the union hall and were advised by McGowan toreturn to the warehouse to see which of them could get back their jobs.Youngrelated that he returned to Butler's office and was told by Butler that he had nothingagainst him, Garner,or Russell Lester.He asked Young whether he wanted to goto work and Young replied not that day because he was not feeling well and wishedto go home Butler thereupon gave him permission to leave and instructed him toreturn the next day.Young testified that he returned at 8 a.m. the following dayand was then told by Butler that he had orders"from Mr. H. to fire the whole crew."He asked Butler whether he was fired or laid off and Butler told him that he couldonly state that "he had orders from Mr. H."Young stated that Garner was withhim at the time.Having concluded the foregoing account,Young was asked,still in his directexamination,whether he had heard Russell Lester say anything to Butler.Thusprompted,Young testified that Lester had asked Butler in the presence of all thecomplaining employees whether they had been fired and that Butler had acknowl-edged this to be the fact,adding that this action had been ordered by Weisman.Later, during his redirect examination,Young testified that on October 30 the groupof seven employees had gone from the union hall to the warehouse where RussellLester had asked Butler in front of the employees whether they had been fired andthat Butler had given the foregoing reply, and that directly afterward Butler hadinstructed him and James Garner to go to work.James Garner appears to have testified that he was one of the group of employeeswhich on October 30 had gone from the union hall after speaking to Business AgentMcGowan to try without success to get Butler's permission to go back to work.Heacknowledged that Butler had not expressly told the employees they were fired orlaid off.He recalled that Butler told him and Young he had nothing against themand they could go to work the next morning.He claimed he returned the follow-ing day but"that'swhen Mr. Butler told us that he couldn't let us work."Butlerdid not say why, only that"he had orders."Thereupon Garner left and neverreturned to seek his job.Vernon Ward testified that at 10 a.m., October 29, Butler called him to his officeand asked whether he could keep a secret.Assuring Butler that he could, he wastold that on orders from Weisman all the warehouse employees were to be dis-charged because they were trying to organize a union.Ward further testified hewas not then laid off but that this action occurred at 4 p.m. that day.He claimedhe returned to the warehouse early the next morning and was summoned to Butler'soffice.Butler there said to him,"I told you that I was going to put you up ona different social security number and get you a job."Ward did not elaborateupon the meaning of this remark.He related that he went to the union hall withall the other employees and that McGowan sent them to the warehouse to get backtheir jobs.Upon their return to the warehouse Russell Lester asked Butler whyall the employees had been fired and the latter's response was he had been orderedto do so because they tried to organize a union.McCowan testified that on the morning of October 29, a group of the Respondent'semployees came to him and stated they had been discharged.He tried but wasunable to contact Weisman by telephone.He instructed the employees to return withall the other employees who had been discharged.They came back to his officeabout 1 p.m. and he directed them to go to their foreman and to have Russell Lesterinquire within their bearing whether they had been discharged and if so why.Butler denied knowing about the union activities of the Respondent's employees onor before October 29,1962.He denied that any of them had been discharged forsuch activities.He admitted having discharged Vance Ward, Vernon Ward, andRobert Lester on October 29 but claimed he did so justifiably for cause.He insistedthat Donald Young, James Garner,and Russell Lester were not discharged or laidoff, or in any manner terminated on October 29 or 30, but that they themselves S. SWARTZ49had elected not to work and thereby quit their jobs.George Lester,he said, alsowas not discharged or laid off on these dates. Butler explained that he had beena temporary employee whose brief period of employment had ended on Saturday,October 27, when he was told not to report the following Monday as there was nofurther work for him.Concerning Vance Ward, Butler related he had discharged him on October 29because he had received a complaint from a customer that day about damage toa sofa which had been delivered to her by Ward and Sam Moore the precedingSaturday, October 27.The customer had also requested that Ward not be sent toher home again because he had been intoxicated when he made the delivery. Thesame day Herman Weisman had called Butler about a customer complaint concern-ing a drunken helper on a truck who, upon investigation, turned out to have beenWard.Weisman was critical of Butler's toleration of such behavior.For thesereasons Butler decided to discharge Ward and did so when he reported to the ware-house on the evening of October 29. On this occasion Butler mentioned to Wardthe many warnings he had given him for drinking while making deliveries and toldhim that he was through because he had disregarded these warnings.Regarding Vernon Ward's discharge, Butler explained that he had warned himin the morning of October 29, as he had in the past, not to go out of the warehouseonto the fire landings of the building.The warehouse doors are wired so that ifopened at night the Owl Company which protects the building receives a warning.If the doors are not shut when the warehouse closes at the end of the day the pro-tecting agency will not get an adequate signal.This necessitates an inspection onall 10 floors of the warehouse to locate the open door. In the afternoon of Octo-ber 29, Vernon Ward and Russell Lester had been in the warehouse pulling furnitureand again Butler's warning not to go on the fire landing was disregarded.He calledthem down and gave another warning.At this point he smelled wine on Ward'sbreath.Having already received a complaint about Vance Ward's drinking on thejob he decided this was the time to get rid of anyone else who had liquor on hisbreath.He thereupon discharged Vernon Ward.As to Robert Lester, Butler testified that he had been hired at the request of hisbrother.Lester had been servinga jail sentencefrom which he could bereleasedonly if a sponsor would give him a job. Because of Butler's respect for Lester'sbrother and out of consideration for their mother, he sponsored Lester and gavehim a job.There were times during his employment when he came to work withliquor on his breath and was sent home. Butler nevertheless felt responsible forhim and kept him working.On October 29 Lester was supposed to be at work onthe warehouse platform.When Butler failed to see him there he went to the finish-ing room where he saw Lester in conversation with James Garner.He admonishedLester fornot tendingto his duties and then went back to his office.About an hourlater he again observed that Lester was not on the platform and once more went tothe finishing room where he found Lester in conversation with Garner.Both werestanding there talking and doing nothing. In Butler's office Lester was reminded ofhis past warnings and when Butler realized that he had been drinking wine he gotrid of him.Butler conceded that he had on other occasions sent Lester home fromwork because he had been drinking but had not discharged him at these times.Hehad not done so because Lester was still under parole and he felt responsible forhim.When he learned from Lester on October 29 that his period of parole hadended he felt he no longer owed him any responsibility and was free to discharge him.With respect to the events of October 30 Butler related that he had come to thewarehouse earlyin the morningand had awaited the arrival of the warehouse em-ployees.Neither James Garner nor Russell Lester reported at their scheduled times.When Donald Young came to the warehouse he sent him to a nearby restaurant forhis breakfast.On his return Butler was about to give him an assignment but wastold by Young he could not work.Butler asked what he meant by that, and Youngreplied that he did not know but he could not go to work and walked out. SamMoore and Clifton Horne, a truckdriver, arrived but still no other employee madean appearance.Butler sentMoore to the restaurant for a container of coffee.When he returned he reported that James Garner was standing at the cornerMoorewas sent to bring him back.Butler asked Garner why he was not working and wasinformed that he could not go to work.He explained that "some white man" l- )Idhim not to go to work.When asked who the man was Garner stated that he (lidnot know.All that he could tell Butler was that he was instructed not to go towork.Butler denied that he saw Russell Lester at any time on October 30 andexpressly denied having spoken to Lester in the presence of the other employees.He claimed that he did not see Russell Lester until November 1.At that timehe was accompanied by Robert Lester, Vernon Ward, Vance Ward, and possibly734-070-64-vol 145-5 50DECISIONSOF NATIONALLABOR RELATIONS BOARDDonald Young.Russell then asked Butler, according to the latter, why he hadfired "those three fellows."Butler replied, "You know the reasons why" and thiswas the end of the conversation.Butler further testified that shortly after noon on October 30 James Garner andDonald Young walked into his office.He was asked by Garner whether he hadbeen discharged and Butler assured him that this was not so.Butler reminded himthat he had asked that morning whether Garner was willing to go to work andpointed out to him that he needed his services.He then directed him to startworking and Garner told him that he would do so as soon as he had finishedeating.Garner left, ostensibly to have his lunch, but did not return that day.Younghad also asked Butler whether he had been discharged and Butler had assured him,too, that he had not.He told Young to go to work but the latter begged off onthe ground that he was tired.Butler did not hear any further comment from him.All he knows is that Young walked out and did not return.Butler acknowledged that he had spoken to Russell Lester on the opening day ofthe hearing.He maintained that Lester had come to him and said that he wasready to go to work. Butler assertedly replied he had not been fired and couldhave gone to work before then.At this, Lester said he had to leave and departed.Butler testified he had seen Lester previously in January, but on this occasion Lesterhad merely borrowed a couple of dollars.Sam Moore testified that when he reported for work on October 30, just beforehis 9 a.m. starting time, he noticed all the complaining witnesses except RussellLester and Vance Ward congregated near the warehouse.As their starting time was8 a in. he asked why they were not working and was informed he would soon learntheir "little secret."Clifton Horne drove up in his truck and the same interchangeoccurred between him and the group. In a few minutes Butler appeared and askedthe men whether they were going to work.Garner spoke up and said they werenot because "some white man" had so instructed them.George Lester then de-clared they would not work unless all were permitted to do so.Moore was thensent by Butler for coffee.On his return he encountered Garner. In an ensuingdiscussion Garner informed him the men were refusing to work because they wereorganizing a union.Moore informed Butler he had met Garner and was directedto send him to the office.He contacted Garner and delivered the message.Laterthatmorning, as Moore and Horne were loading a truck, Garner and GeorgeLester approached, each with stick in hand, and informed them they would permitno work to be done. Moore insisted he would work because of his familyobligations.Moore denied he was in the warehouse in the evening of October 29 when, asVance Ward testified, Butler told them they were discharged.He denied that Butlerever told him he was discharged.There is detailed testimony by Moore concerning the incidents of Saturday, Octo-ber 27, 1962, when he and Vance Ward delivered a sofa to a customer and thenpicked up the sofa and returned it to the warehouse on orders from Butler. Insubstance,Moore claimed that Ward, although not intoxicated, was nevertheless"high."Moore claimed that while making the delivery Ward stumbled, knockedover a lamp, and damaged a wall by hitting it with the sofa.Moore informed thecustomer to contact the Respondent about the damaged wall.He related that be-fore returning to the warehouse with the truck and sofa, Ward had insisted uponstopping at a tavern where he stayed for a substantial period.Moore waited forhim outside.Butler appeared as Ward staggered out of the tavern with his arm abouta girl.Butler ordered them to return to the warehouse.Moore heard Butlerreprimand Ward about the many complaints he had received over his handling ofmerchandise and being drunk when making deliveries to customers.He threatenedhe was "not going to go to bat" for him any more and he was going to fire himif this were the last thing he didMoore claimed he met Russell Lester at a tavern about 3 or 4 weeks after theOctober 30 incidents and in their conversation Lester told him he had made a mistakewhen he quit working for the Respondent.He claimed also to have spoken severaltimes to Vance Ward after his termination.On these occasions Ward asked himto try to have Butler reemploy him.Ward told Moore that so far as he knew Butlerhad fired him for being drunk and reporting late.Robert Lester, according toMoore, also admitted to him he had been fired by Butler for coming in late and"smelling like a whiskey barrel."Vernon Ward had told Moore he did not knowwhy he had been fired, but spoke about "some kind of old mess or something"In his conversations with Donald Young after October 30, nothing was said byYoung about having been dischargedMoore denied knowing before October 30, 1962, that the seven complaining em-ployees had gotten together to form a union or that he knowingly had participated S. SWARTZ51withthemin this activity.He claimed the first he knew about the subject was whenGarner told himof it in the morning ofOctober 30 as above recited.Vance Wardtestified to the contrary.He maintainedthatMoorehad signed the Union's au-thorization card in his presence on October 22, 1962, at Russell Lester's house, and,because Moore was unable to read or write, he inserted Moore's name, address, andsocialsecurity number.This number was copied from Moore's social security cardwhich he took from his wallet at the time.Moore, said Ward, affixed his X to thecard in lieu of signature.All this was categorically denied by Moore.He relatedan incident in the warehouse when Vance Ward and Russell Lester had been ribbinghim about his illiteracy, and had offered to teach him to sign his name in a quicklesson.In the course of the jest Moore had made an X on a blank of piece of paper.To explain how the precise number on his social security card appeared on theauthorization card, Moore related another incident when Vance Ward had informedhim of the loss of his own social security card and had asked Moore to show himhis so he could ascertain how to obtain a new card.Moore, so he claimed, obligedand let Ward look at his card.Ihave noted the conflicting testimony concerning VanceWard's misconductwhile working with Moore on Saturday, October 27, 1962, particularly Ward's denialofMoore's and Butler's accounts that he had worked at all that day.There is inevidence a photocopy of the Respondent's payroll record for the pay period includingOctober 27, which contains entries for Ward and Moore showing 2 hours' work byeach that day. It was absolutely clear on theoriginalwhich I inspected at thehearing that the 2-hour entry for Ward was an alteration of the original entry whichwas the Respondent's symbol denoting that he had not worked that day.Weisman'sexplanation for this conceded alteration was simply that the first entry was errone-ously made.He insisted Ward has been paid for the 2 hours' work on October 27.It is noteworthy that the payroll sheet in evidence lists 33 employees with approxi-mately 170 separate entries made for them. So far as I am able to discern, theonly clear alteration on the entire sheet is the one for Ward on October 27.Thereseems, from my inspection of the photocopy, to be the same alteration for Moore'sentry on October 27. I cannot be certain of this, however, because I do not havethe original before me and no testimony was received on the point at the hearingI, therefore,make no finding that Moore's entry for October 27 was altered in thesame manner as Ward's for that day.Weisman testified that on October 29, 1962, a customer came to the Respondent'sretail store and complained to his assistant about a furniture delivery to her houseon October 27 by an intoxicated employee. From her description, which Weismanassertedly gave to Butler, the latter identified the employee as Vance Ward.Weismandenied knowing that the warehouse employees were being organized before October29, 1962, or that he had directed Butler to discharge them for such activity.Weisman further testified that he was present at the hearing before the Pennsyl-vania Unemployment Compensation Board of Review on James Garner's appeal fromdenial of unemployment compensation following his alleged separation of employ-ment by the Respondent, and that Garner had admitted to the referee that he hadnot been discharged but that he had been directed on August 30 to report for work,that he had been excused to go out for lunch, and that he had not thereafter returned.There was elaborate testimony by Weisman concerning complaints he assertedlyreceived from manufacturers during a buying trip to their establishments in October1962 about a practice at the Respondent's warehouse whereby the employees work-ing there demanded and received payments from the drivers of trucks deliveringfurniture to the warehouse so that they would not be delayed in the unloading oftheir trucksThis testimony was offered to disqualify the employees involved hereinfor reinstatement in the event findings were to be made that they had been unlawfullydischarged.In view of the findings hereinafter made, there is no necessity toreciteWeisman's testimony or any other evidence relevant thereto.Before proceeding to my findings, there is one other matter which merits someattention.Butlerwas questioned about a criminal complaint against employeeClifton Horne which he had sworn out in 1957. Butler had denied swearing out suchcomplaint.At the close of the hearing, counsel for the General Counsel requestedand was granted leave to forward a copy of the official records which would showthat suchcomplainthad been lodged byButlerprovided counsel for the Respondentstipulated the authenticity of the document.Such document was later sent to mewith request that it be receivedas anexhibit in the case.Because counsel for theRespondent would not stipulate its authenticity, I required counsel to state whetherhe challenged the authenticity of the document and if not to show other validreason for excluding it from the record. Subsequently,counselfor the Respondentsent me aletter with an accompanying affidavit signed by Butler.The letter, signedby counsel, protested receipt of the document in evidence, but nevertheless contained 52DECISIONSOF NATIONAL LABOR RELATIONS BOARDno challenge to its authenticity.I regard it as tantamount to a concession of au-thenticity.Counsel insisted at the same time that the affidavit be received inevidence with the document as it casts significant light on the circumstances sur-rounding the complaint against Horne by Butler.The affidavit,in counsel's view,explains Butler'sdenial at the hearing that he had taken the action which thedocumentary record shows he in fact took. 1 receive the photocopy of the com-plaint signed by Butler in evidence as Trial Examiner'sExhibit No. la, the GeneralCounsel's letter to me dated April 22, 1963, relating the Respondent's unwillingnessto stipulate as Trial Examiner'sExhibit No. lb, the order to show cause as TrialExaminer'sExhibit No. 1c, the letter from Respondent's counsel to me dated May13, 1963, as Trial Examiner's Exhibit No. Id, and Butler's affidavit as Trial Exam-iner's Exhibit No. le.Counsel for the Respondent had also requested leave to send me certain docu-mentary evidence for incorporation in the record after close of the hearing. Suchpermission was granted on the same terms as those given the General Counsel withrespect to the aforementioned document.On May 20, 1963,I received a letter fromRespondent's counsel with an accompanying affidavit from Maurice Abrams,chair-man of the Unemployment Compensation Board of Review of Pennsylvania. Thesedocuments pertained to the appeal of James Garner from his denial of unemploy-ment compensation as mentioned above.As opposing counsel have not challengedthe authenticity of the affidavit I receive it and counsel's letter as exhibits in the caseand have marked them,respectively, as "Trial Examiner'sExhibits Nos. 2b and 2a."The General Counsel's case depends heavily upon the testimony of those witnesseswho ascribed to Butler the statement onOctober 29and at other times that he haddischarged all seven complaining employees on Weisman's orders because they werebeing organized and because Weisman was opposed to unionization of the ware-house employees.Those who testified that Butler had openly declared his unlawfulreasons for discharging the warehouse employees were Russell Lester, Vance Ward,Vernon Ward, Garner, and Young.Without regard to Butler's denial and anyevidence by other witnesses for the Respondent suppon ing his denial,and based onlyon the demeanor of the General Counsel's witnesses and the inherent character oftheir testimony,I am not convinced by them that Butler made the incriminatingremarks they attributed to him.Not one impressed me with his candor.As Ilistened to them and watched them testify I perceived none of the conviction, thespontaneity,or comfort which is generally displayed'by witnesses who in givingtruthful testimony are not compelled to repeat an improvisation.Having madeallowance for handicaps of speech,education,and lack of experience in speakingor testifying in the formal circumstances of a hearing,I nevertheless am left with anabiding belief that in testifying that Butler had plainly and brazenly told them theywere discharged for their union activities,they were not candid.I find certain flaws in the testimony of these witnesses which fortify my decisionnot to credit them.Thus, after Russell Lester and Vance Ward testified withoutreservation that Butler's declarations came in the course of a confrontation beforeall seven complaining employees,I reasonably anticipated strong corroborating testi-mony from the other employees in the group.The expected corroboration didnot materialize.George and Robert Lester did not testify and the General Counselfailed to explain his failure to call them as witnessesJames Garner contradictedRussell Lester and Vance Ward.According to Garner,Butler had not told theassembled employees they were laid off or discharged.Donald Young's initialaccount was like Garner's in that it contained no reference to a declaration byButler before the entire group that all were discharged.On the contrary, Youngtestified that Butler had told him and Garner he had nothing against them or RussellLester and that he was asked by Butler to go to work.His subsequent testimonythat Butler had made his guilt-ridden remarks before all the employees had theappearance of an afterthought that this was what he should have said in the firstplace.His belated testimony did not cancel his earlier account which in generalcoincides with Garner's,Butler's, and,in a limited way, Moore'sversions of theevents of October 30.Vernon Ward's testimony to me is worthlessI cannot over-look the fact that he was a rebuttal witness who gave'estimonv which appropriatelyshould have been part of the General Counsel's case-in-chief.There was no explana-tion for this irregularityMy impression at the hearing and now after considerablereflection is that this witness was a last-minute volunteer who was willing to saywhatever he felt was necessary to support the sageine account of Butler's incriminat-ing declarationI regarded his testimony that Butler had pledged him to secrecyand divulged his intention to discharge Ward and all the other employees for theirunion activities as incredible nonsense, and his testimony about Butler's admissionto Russell Lester and all the other complaining employees as a sheer fabrication S. SWARTZ53I am satisfied that Butler did, as he testified, discharge Vance Ward on October 29for his misconduct on the preceding Saturday, October 27, 1962. I am convincedthatWard, despite his denial, did work that day with Sam Moore and that theevents of that day did occur, generally, as Moore and Butler related. I am con-cerned about Moore's testimonial references to specific dates when he obviously hasno capacity for such recall.This does not preclude his ability to remember eventsand to time them in relation to the occurrence of other events which he has theability to recall.I believe that the detailed description of his experience with Wardon the Saturday in question was such an event which he recalled in relation to theevents of the following week. In finding that Ward did work on October 27 andmisbehaved as related by Moore and Butler, I have been mindful of the alterationin the Respondent's payroll record which initially showed thatWard had notworked that day. I reject Weisman's explanation that this was the mere correc-tion of an inadvertent entry. I cannot be certain why this was done. I canspeculate that afterWard's performance on October 27, the Respondent decidedhe was entitled to no pay for the worthless time he had spent that day, but, sensingthe defense to his discharge depended upon proof he did work, the record was revisedto show 2 hours' employment.Whether this was so does not matter.The alteredrecord and insufficient explanation therefor reflect poorly on Weisman's integrity,but still do not alter my conviction that Moore and Butler truthfully testified thatWard worked on October 27. I credit Butler's testimony that he was informed byWeisman on October 19 concerning the customer's complaint at the Respondent'sstore about Ward's intoxication when delivering the sofa to her home on October 27.In this connection I credit Weisman's testimony that the customer had complainedabout this incident to his assistant.I further credit Butler's testimony that he was,in effect, fed up with Ward's drinking and that this coupled with the damage to thesofa and Weisman's complaint compelled his discharge of Ward.The General Counsel makes a reasonablepointin his favor over the fact thatWard's drinking was not a new experience for Butler and that other employees in-volved in the case were also notorious imbibers who in the past had not been dis-charged for drinking but had been mildly warned or disciplined. I consider this aweakness in the defense. I assume, however, that Butler's tolerance, like that ofany other manager in the same circumstances, had its breaking point.He had beenmade to look bad by Ward's conduct and this, in my view, reasonably explains hischanged attitude toward Ward and the other employees who on October 29 weredischarged for drinking on the job. I credit Butler's testimony that he dischargedVernon Ward and Robert Lester because they had disregarded his orders not togo on the fire landing andto engage in idletalk during working time, and particu-larly because he smelled liquor on their breath.The General Counsel's contentionthat thetimingof the October 29 dischargesjust 1week after the seven employees had signed the Union's authorization cardsdenotes that the discharges were motivated by union activities was also consideredin arriving at the foregoing conclusion.While this circumstance raises the normalsuspicion that the discharges were occasioned by union activities, without more thissuspicion may not be elevated to the level of proof sufficient to sustain the com-plaint.I have acceptedButler'sexplanations for the discharges of Vance Ward,Vernon Ward, and Robert Lester as reasonable.Having rejected the testimony thatButler had declared on October 30 or thereafter that the discharges were for unionactivities, there is no proof at all of the Respondent's unionanimus.The fact,as admitted by Weisman, that several years ago the Respondent's retail store em-ployees were displaced in the course of a dispute with their union does not provethe Respondent's hostilityto unionization.It isreasonably inferable that this dis-pute resultedin aneconomic strike for contract terms and that in the course of thestrike the Respondent lawfully replaced the striking employeesFinally, there is no convincing proof of the Respondent's knowledge that thewarehouse employees were being organized.The General Counsel theorizes thatSam Moore had signed an authorization card with the other employees and that hehad passed this information either directly to Butler or that he had spoken of it toemployee Clifton Horne who apvrised Butler.Although I reiect Moore's imaginativestory about how his X andsocialsecurity number found their way on the authoriza-tion card which I believe Ward filled out for him. I am not satisfied that the recordpermits a finding that somehow the Respondent learned from him aboutthe unionactivities in question.The General Counsel's theory is tempting but does not exceedspeculation which may not be substituted for proof.I have found that Butler did not on October 29 or 30 tell the Respondent's em-plovees he had discharged them for their union activities. I also find that hedid not tell Russell Lester in theirlatermeetingsthat he refused to reemploy himbecause he had not revealed his union activities and because he wanted to get into 54DECISIONS OF NATIONAL LABOR RELATIONS BOARDa union. In so finding I credit Butler over Lester because I regard him on the basisof all factors in the case, including demeanor, as a more reliable witness.Havingcredited Butler over Lester as well as Vance Ward, I find it unnecessary to resolvethe conflicts between these employees and Sam Moore about the alleged admissionby Lester that he had quit his job and by Ward that he had been fired for drinking.I have found that Butler discharged Vance Ward, Vernon Ward, and RobertLester for cause on October 29. I further find that George Lester was employeduntil October 27 as a temporary employee and that he was not denied employmenton October 29 or 30, or thereafter, because of his union activities.His temporaryemployment, as credibly related by Butler, had terminated on October 27, and thereis no evidence that he sought employment thereafter which was denied to him forany reason.I credit Moore's testimony that Garner and George Lester had tried to preventMoore and Clifton Horne from working on October 30 and that Lester had statedno one would be permitted to work unless all employees were allowed to do so. Icredit Butler's testimony, supported by testimony of Young and Garner, that he hadinstructed these two employees to go to work on October 30 and that each hadoffered an excuse for not doing so. I reject the inconsistent and implausible testi-mony of these employees that they returned the next day and were told by Butlerhe had orders from Weisman to discharge everyone.Summarizing my findings, I conclude that when the three warehouse employeeswere discharged for cause on October 29 the others decided to put pressure onButler to reinstate them by withholding their services.In effect they were economicstrikers who could lawfully be replaced.Garner, a furniture finisher, was replacedby another finisher hired by Butler on October 30.Two other warehouse employeeswere hired on October 30 and 31.These two employees are no longer employedbecause of curtailment of the Respondent's needs.Absent evidence that the strik-ing employees had sought and were for unlawful reasons denied reinstatement, thereisno basis for a finding in this case that the Respondent in violation of Section8(a)(3) of the Act discharged or otherwise terminated the employment of the com-plaining employees and thereafter unlawfully refused to reinstate them.Because therecordas a whole does not preponderate in favor of a finding that the Respondent hadengaged in such conduct, as alleged in the complaint, I shall recommend that thecomplaint be dismissed.CONCLUSIONS OF LAW1.Sarah Swartz, Herman Weisman and M. James Weisman d/b/a S. Swartz isengaged in commerce within the meaning of Section 2(6) and (7) of the Act.2.Local 169, International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization within the meaning of Section 2(5)of the Act.3.The allegations of the complaint that the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8(a) (3) and (1)of the Act have not been sustained.RECOMMENDATIONIt is recommended that the complaint be dismissed in its entirety.Lyon,IncorporatedandAluminum Workers International Union,AFL-CIOLyon,IncorporatedandAluminum Workers International Union,AFL-CIO.Cases Nos. 96-CA-1444 and 26-PC-1849.November1911963DECISION, ORDER, AND DIRECTION OF SECONDELECTIONOn July 17, 1963, Trial Examiner Jerry B. Stone issued his Inter-mediate Report in the above-entitled proceeding, finding that the145 NLRB No. 3.